                      Case 4:19-cv-03046-JST Document 52 Filed 03/30/20 Page 1 of 2


            1    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            2    DHANANJAY S. MANTHRIPRAGADA, SBN 254433
                   dmanthripragada@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            5    Facsimile: 213.229.7520
            6    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
            8    Irvine, CA 92612-4412
                 Telephone: 949.451.3800
            9    Facsimile: 949.451.4220
          10     Attorneys for Defendant POSTMATES INC.
          11                                   UNITED STATES DISTRICT COURT

          12                                NORTHERN DISTRICT OF CALIFORNIA

          13                                        OAKLAND DIVISION

          14     DEVAN COSTA and AHMED                          CASE NO. 4:19-cv-03046-JST
                 WADSWORTH,
          15                                                    NOTICE OF APPEARANCE BY MICHELE
                                      Plaintiffs,               L. MARYOTT
          16
                       v.                                       Judge:      Hon. Jon S. Tigar
          17
                 POSTMATES INC.,
          18
                                      Defendant.
          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP

                            NOTICE OF APPEARANCE BY MICHELE L. MARYOTT – CASE NO. 3:19-CV-03046-JST
                       Case 4:19-cv-03046-JST Document 52 Filed 03/30/20 Page 2 of 2


            1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
            2           PLEASE TAKE NOTICE that attorney Michele L. Maryott of Gibson, Dunn & Crutcher LLP,
            3    a member of the State Bar of California (SBN 191993) and admitted to practice in this Court, and
            4    whose contact information appears below, hereby enters an appearance as an additional attorney of
            5    record for Defendant POSTMATES INC. in the above-captioned case.
            6           Michele L. Maryott (SBN 191993)
                        mmaryott@gibsondunn.com
            7           Gibson, Dunn & Crutcher LLP
                        3161 Michelson Drive
            8           Irvine, CA 92612
            9    Dated: March 30, 2020
          10                                               GIBSON, DUNN & CRUTCHER LLP
          11                                               By: /s/ Michele L. Maryott
                                                                             Michele L. Maryott
          12
                                                           Attorneys for Defendant POSTMATES INC.
          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP                                                    2
                           NOTICE OF APPEARANCE BY MICHELE L. MARYOTT – CASE NO. 3:19-CV-03046-JST
